Case 20-01075-BFK          Doc 33    Filed 06/09/21 Entered 06/09/21 14:42:05              Desc Main
                                     Document     Page 1 of 9



                          UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

In re:                             )
                                   )                            Bankr. Case No.: 19-13218-BFK
CURTIS C. CAIN,                    )
                                   )                            Chapter 7
           Debtor.                 )
                                   )
                                   )
CURTIS C. CAIN,                    )                            Adv. Proc. No.: 20-01075-BFK
                                   )
           Plaintiff,              )
v.                                 )
                                   )
NAVIENT SOLUTIONS, LLC,            )
NAVIENT PRIVATE LOAN TRUST,        )
NAVIENT CREDIT FINANCE CORP.,      )
AMERICAN EDUCATION SERVICES,       )
TURNSTILE CAPITAL MANAGEMENT, LLC, )
JPMORGAN CHASE BANK, N.A.          )
HUNTINGTON BANCSHARES INC. and     )
THE HUNTINGTON NATIONAL BANK,      )
                                   )
           Defendants.             )
                                   )

         NOTICE OF MOTION TO APPROVE STIPULATION IN SETTLEMENT OF
               ADVERSARY COMPLAINT BETWEEN PLAINTIFF AND
                          NAVIENT SOLUTIONS, LLC

          Defendant, Navient Solutions, LLC (“Navient”), by and through its undersigned counsel,

has filed a Motion to Approve the Stipulation in Settlement of Adversary Complaint between

Navient and the Plaintiff, Curtis C. Cain, and seeks approval of the Stipulation by the Court.

          Your rights may be affected. You should read these papers carefully and discuss

them with your attorney, if you have one in this bankruptcy case. (If you do not have an

attorney, you may wish to consult one.)

          If you do not wish the Court to grant the relief sought in the motion, or if you want the

Court to consider your views on the motion, then on or before June 29, 2021, you or your

attorney must:
Case 20-01075-BFK        Doc 33    Filed 06/09/21 Entered 06/09/21 14:42:05            Desc Main
                                   Document     Page 2 of 9



       File with the Court, at the address shown below, a written response with supporting

memorandum as required by Local Bankruptcy Rule 9013-1(H). Unless a written response is

filed and served by the date specified, the Court may deem any opposition waived, treat the

motion as conceded, and issue an order granting the requested relief without further notice

or hearing. If you mail your response to the court for filing, you must mail it early enough so the

Court will receive it on or before the date stated above. You must also mail a copy to the persons

listed below.

Johnie R. Muncy
Samuel L. White PC
1804 Staples Mill Rd
Ste 200
Richmond, VA 23230
804-290-4290
Fax : 804-290-4298
Email: jmuncy@siwpc.com
Attorneys for Navient Solutions, LLC


       You must also attend the hearing scheduled to be held on July 6, 2021 at 9:30 AM in

Courtroom I, United States Bankruptcy Court, Eastern District of Virginia, Alexandria

Division, 200 South Washington Street, Alexandria, Virginia 22314.

       If you or your attorney do not take these steps, the Court may decide that you do not

oppose the relief sought in the motion and may enter an order granting that relief.

                                                     Respectfully submitted,


                                                     /s/ Johnie R. Muncy________
                                                     Johnie R. Muncy
                                                     Samuel L. White PC
                                                     1804 Staples Mill Rd
                                                     Ste 200
                                                     Richmond, VA 23230
                                                     804-290-4290
                                                     Fax : 804-290-4298
                                                     Email: jmuncy@siwpc.com
                                                     Attorneys for Navient Solutions, LLC
Case 20-01075-BFK         Doc 33    Filed 06/09/21 Entered 06/09/21 14:42:05             Desc Main
                                    Document     Page 3 of 9



                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

In re:                             )
                                   )                          Bankr. Case No.: 19-13218-BFK
CURTIS C. CAIN,                    )
                                   )                          Chapter 7
           Debtor.                 )
                                   )
                                   )
CURTIS C. CAIN,                    )                          Adv. Proc. No.: 20-01075-BFK
                                   )
           Plaintiff,              )
v.                                 )
                                   )
NAVIENT SOLUTIONS, LLC,            )
NAVIENT PRIVATE LOAN TRUST,        )
NAVIENT CREDIT FINANCE CORP.,      )
AMERICAN EDUCATION SERVICES,       )
TURNSTILE CAPITAL MANAGEMENT, LLC, )
JPMORGAN CHASE BANK, N.A.          )
HUNTINGTON BANCSHARES INC. and     )
THE HUNTINGTON NATIONAL BANK,      )
                                   )
           Defendants.             )
                                   )


     MOTION TO APPROVE STIPULATION IN SETTLEMENT OF ADVERSARY
      COMPLAINT BETWEEN PLAINTIFF AND NAVIENT SOLUTIONS, LLC

         Now Comes the Defendant, Navient Solutions, LLC (“Navient”), on behalf of itself and

named Defendants Navient Private Loan Trust and Navient Credit Finance Corp., by and through

its undersigned counsel, and respectfully request that the Court enter an order pursuant to 11

U.S.C. §105 and Fed. R. Bankr. P. 9019 approving the Stipulation in Settlement of Adversary

Complaint between Plaintiff, Curtis C. Cain, and Navient, filed on June 9, 2021 in the above-

referenced adversary proceeding and as described below. In support of this Motion, Navient state

as follows:

         1.     The Plaintiff is indebted to Navient pursuant to the applicable terms of fifteen

(15) educational loan Promissory Notes (“Promissory Notes”), executed by the Plaintiff to obtain
Case 20-01075-BFK        Doc 33    Filed 06/09/21 Entered 06/09/21 14:42:05            Desc Main
                                   Document     Page 4 of 9



educational loans (“Student Loans”), with approximate balances, as of the date of the filing of

this adversary proceeding, as follows:

               a.      one (1) educational loan initially disbursed on or about September 18,
2006, with a balance, including principal and interest, totaling $16,515.09;

               b.      one (1) educational loan initially disbursed on or about December 19,
2006, with a balance, including principal and interest, totaling $22,422.68;

               c.      one (1) educational loan initially disbursed on or about December 22,
2006, with a balance, including principal and interest, totaling $13,947.86;

               d.      one (1) educational loan initially disbursed on or about January 16, 2007,
with a balance, including principal and interest, totaling $19,582.69;

               e.      one (1) educational loan initially disbursed on or about March 20, 2007,
with a balance, including principal and interest, totaling $16,303.66;

                f.     one (1) educational loan initially disbursed on or about May 8, 2007, with
a balance, including principal and interest, totaling $11,337.77;

                g.     one (1) educational loan initially disbursed on or about May 9, 2007, with
a balance, including principal and interest, totaling $4,486.06;

                h.     one (1) educational loan initially disbursed on or about July 11, 2007, with
a balance, including principal and interest, totaling $25,550.09;

               i.      one (1) educational loan initially disbursed on or about October 1, 2007,
with a balance, including principal and interest, totaling $40,702.36;

               j.      one (1) educational loan initially disbursed on or about December 31,
2007, with a balance, including principal and interest, totaling $5,719.31;

               k.      one (1) educational loan initially disbursed on or about February 11, 2008,
with a balance, including principal and interest, totaling $7,512.91;

               l.      one (1) educational loan initially disbursed on or about April 10, 2008,
with a balance, including principal and interest, totaling $19,553.55;

               m.      one (1) educational loan initially disbursed on or about April 25, 2008,
with a balance, including principal and interest, totaling $8,940.80;

                n.     one (1) educational loan initially disbursed on or about July 23, 2008, with
a balance, including principal and interest, totaling $15,938.38; and

               o.      one (1) educational loan initially disbursed on or about October 7, 2008,
with a balance, including principal and interest, totaling $10,000.90.
Case 20-01075-BFK         Doc 33    Filed 06/09/21 Entered 06/09/21 14:42:05               Desc Main
                                    Document     Page 5 of 9



        2.     As of the date of the filing of this adversary proceeding, there was a balance due

and owing under the Promissory Notes, including principal and interest, in the aggregate amount

of approximately $238,514.11 (“Outstanding Balance”), with variable interest rates, and with

interest accruing thereafter pursuant to the Promissory Notes. Of this amount, the Plaintiff is

indebted to Navient as the student borrower on the loans referenced in paragraphs 1(a), 1(b),

1(c), 1(d), 1(e), 1(f), 1(g), 1(h), 1(i), 1(j), 1(l), 1(m), 1(n), and 1(o) above (“Student Borrower

Loans”), in the aggregate amount of approximately $231,001.20 (“Student Borrower Balance”).

The Plaintiff is indebted to Navient as a co-borrower on the educational loan referenced in

paragraph 1(k) above (“Co-Borrower Loan”), in the approximate amount of $7,512.91 (“Co-

Borrower Balance”).

        3.     The Outstanding Balance is currently due and owing on the Promissory Notes and

the Student Loans evidenced by the Promissory Notes are non-dischargeable educational loans,

pursuant to 11 U.S.C. §523(a)(8).

        4.     For so long as the Plaintiff does not default under this Stipulation, the Student

Borrower Balance on the Student Borrower Loans shall be reduced to $75,000.00 (“Reduced

Balance”), and the variable interest rates shall be reduced to a fixed rate of 1% (“Reduced

Interest”), and the Plaintiff shall repay the Reduced Balance at the Reduced Interest rate as

follows: $241.23 per month for a period of three hundred and sixty (360) consecutive months.

The first monthly payment is due to be received by Navient on or before July 18, 2021, with

subsequent payments to be received on or before the eighteenth (18th) day of each month

thereafter.

        5.     The parties agree that the Plaintiff’s liability on the debt due Navient, arising from

the Co-Borrower Loan only, identified in paragraph 1(k) above, shall be considered included

within the general discharge entered in the Plaintiff’s main bankruptcy case on December 8,

2020.
Case 20-01075-BFK         Doc 33    Filed 06/09/21 Entered 06/09/21 14:42:05              Desc Main
                                    Document     Page 6 of 9



        6.      All payments pursuant to this Stipulation shall note the Plaintiff’s ten-digit

account number, ******4060 (redacted here for privacy reasons) on the payment, and shall be

mailed to, “Navient Solutions, LLC, P.O. Box 9000, Wilkes-Barre, PA 18773-9000,” or to any

other address provided to the Plaintiff by Navient in writing.

        7.      The following shall be considered Events of Default under the Stipulation: (a) the

Plaintiff shall fail to make any payment due within thirty (30) days of the due date without

securing Navient’s agreement to a forbearance of such payment(s); or (b) the Plaintiff

commences any further legal proceedings against Navient, its predecessors, successors or

assigns, seeking to discharge debt.

        8.      Upon the occurrence of an Event of Default under the Stipulation, pursuant to

Paragraph 10 of the Stipulation, any forgiveness of the principal and interest on the Student

Borrower Loans revoked, and the Plaintiff will be liable for the full amount of the Student

Borrower Balance, as referenced in paragraph 2 above, plus interest pursuant to the applicable

terms of the Promissory Notes for the Plaintiff’s Student Loans (less any payments made

hereunder which, following default shall be applied first to interest that would have accrued had

this Stipulation not been in effect, and then to principal).

        9.      There is no penalty for prepayment under the Stipulation, but any prepayment,

unless it is payment in full, does not relieve the Plaintiff of the obligation to make ongoing

monthly payments.

        10.     In the event the Plaintiff, pursuant to applicable Navient policy and the terms of

the Promissory Notes, qualifies for, or the parties agree to, any deferment or forbearance of

payment obligations, after the Stipulation is approved, interest will continue to accrue during the

time of any such deferment or forbearance, at the interest rate(s) stated therein, so that the total

amount to be repaid, and the monthly payments required, may increase from that stated therein.
Case 20-01075-BFK         Doc 33    Filed 06/09/21 Entered 06/09/21 14:42:05                Desc Main
                                    Document     Page 7 of 9



       11.     Should any issues arise, related to billing or repayment of the loans subject to the

Stipulation, wherein the Plaintiff believes that billing or collection efforts related to the loans

subject to the Stipulation are not in accordance with the Stipulation, the Plaintiff has agreed that

such issues should be directed to a Supervisor or Manager in Navient’s Bankruptcy Litigation

Unit, who may be reached at 1-800-251-4127, or to any other telephone number provided by

Navient in writing, or in response to a specific borrower inquiry. The parties to the Stipulation

understand that any such communications, if not directed as specified in this Paragraph, may not

be addressed in a timely manner, or in a manner specifically in accordance with the Stipulation.

       12.     Except as provided in the Stipulation, all other terms of the Promissory Notes

remain in effect and are incorporated by reference.

       13.     Any amendment, modification, or waiver of any term or condition of the

Stipulation must be made in writing and signed by all parties hereto.

       14.     Upon approval of the Stipulation, the Plaintiff and Navient have agreed to the

dismissal of the instant adversary proceeding, subject to the terms of the Stipulation.




                               [this space intentionally left blank]
Case 20-01075-BFK      Doc 33   Filed 06/09/21 Entered 06/09/21 14:42:05          Desc Main
                                Document     Page 8 of 9



       WHEREFORE, Navient requests this Court to approve the proposed Stipulation in

Settlement of Adversary Complaint and enter the proposed Order.



                                                  Respectfully submitted,


                                                  /s/ Johnie R. Muncy________
                                                  Johnie R. Muncy
                                                  Samuel L. White PC
                                                  1804 Staples Mill Rd
                                                  Ste 200
                                                  Richmond, VA 23230
                                                  804-290-4290
                                                  Fax : 804-290-4298
                                                  Email: jmuncy@siwpc.com
                                                  Attorneys for Navient Solutions, LLC
Case 20-01075-BFK        Doc 33    Filed 06/09/21 Entered 06/09/21 14:42:05            Desc Main
                                   Document     Page 9 of 9



                                CERTIFICATE OF SERVICE

        I, the undersigned, do hereby certify that I am more than 18 years of age and not a party
to the matter concerning which service was accomplished. I further certify that on the 9th day
of June, 2021, a copy of Navient’s Motion to Approve Stipulation in Settlement of Adversary
Complaint Between Plaintiff and Navient Solutions, LLC was served by mail or electronically
pursuant to this Court’s CM/ECF procedures, upon the following persons:


       Scott Emerson Brannan
       ARM Lawyers
       115 East Broad Street
       Bethlehem, PA 18018
       610-297-0592
       Email: scott@armlawyers.com
       Attorneys for Plaintiff
       Via ECF

       Michael Jacob Owen Sandler
       Fisher-Sandler, LLC
       12801 Darby Brooke Court
       Suite 201
       Woodbridge, VA 22192
       Attorneys for Plaintiff
       Via ECF
